Filed 11/5/21 P. v. Marchand CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (Calaveras)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C093727

         v.                                                                       (Super. Ct. No. 20F8049)

DANIEL ROCK MARCHAND, JR.,

                   Defendant and Appellant.




         Appointed counsel for defendant Daniel Rock Marchand, Jr., filed an opening
brief that sets forth the facts of the case and asks this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436 (Wende).) Having undertaken an examination of the entire record, we find
no arguable error that would result in a disposition more favorable to defendant. We will
affirm the judgment.




                                                             1
                                     BACKGROUND
        The People’s October 14, 2020 criminal complaint charged defendant with assault
with a deadly weapon (Pen. Code, § 245, subd. (a)(1); count one)1; corporal injury on a
spouse or cohabitant with a prior (§ 273.5, subd. (a); count two); criminal threats (§ 422,
subd. (a); count three); unlawful possession of a firearm (§ 29805, subd. (b); count four);
and destruction of a wireless communication device (§ 591.5; count five).
        On November 9, 2020, the People amended the complaint to add a violation of a
criminal protective order (§ 166, subd. (c)(1); count six), and defendant pleaded no
contest to counts one and six in exchange for dismissal of the remaining counts and a
two-year sentencing lid. The stipulated factual basis for his plea was the police report as
stated on the plea form.
        On February 5, 2021, the trial court sentenced defendant to two years in prison for
count one and a concurrent term of one year for count six with 119 actual credits and 118
conduct credits for a total of 237 custody credits. The trial court also imposed a $750
restitution fine (§ 1202.4, subd. (b)), a $750 suspended parole revocation restitution fine
(§ 1202.45), two $40 court security fees (§ 1465.8), and two $30 court operations
assessment fees (Gov. Code, § 70373). Defendant timely appealed and did not request a
certificate of probable cause.
                                      DISCUSSION
        Appointed counsel filed an opening brief setting forth the facts and procedural
history of the case and asking this court to review the record and determine whether there
are any arguable issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was
advised by counsel of his right to file a supplemental brief within 30 days from the date




1   Undesignated statutory references are to the Penal Code.

                                             2
the opening brief was filed. More than 30 days have elapsed and we have not received a
supplemental brief from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                    /S/
                                                 MAURO, J.



We concur:



    /S/
BLEASE, Acting P. J.



    /S/
RENNER, J.




                                            3